     Case 3:20-cv-00612-JLS-AHG Document 7 Filed 05/18/20 PageID.24 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
     GINNY EDMUNDS, individually                  )    Case No.
11
     and on behalf of all others similarly        )    3:20-cv-00612-JLS-AHG
12   situated,                                    )    NOTICE OF VOLUNTARY
13   Plaintiff,                                   )    DISMISSAL OF ACTION WITH
     vs.                                          )    PREJUDICE AS TO PLAINTIFF
14
     ALBERTSONS COMPANIES,                        )    AND WITHOUT PREJUDICE AS
15   INC. d/b/a VONS PHARMACY and                 )    TO THE PUTATIVE CLASS.
     DOES 1 through 10, inclusive,                )
16
     Defendants.                                  )
17                                                )
18
                                                  )

19
     NOW COMES THE PLAINTIFF by and through their attorneys to respectfully
20
     move this Honorable Court to dismiss this matter with prejudice as to plaintiff
21
     and without prejudice as to the class. No Defendant has filed either an answer or
22
     a motion for summary judgment at this time, and no Court order is necessary
23
     pursuant         to          the                 Fed.        R.       Civ.     P.
24
     Respectfully submitted this 18th Day of May, 2020,
25

26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
     Case 3:20-cv-00612-JLS-AHG Document 7 Filed 05/18/20 PageID.25 Page 2 of 2




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on May 18, 2020 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 18, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Adrian R. Bacon Esq.
                                                 Adrian R. Bacon
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
